Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although Examiner asserts that the polishing tool main body, i.e. the optional sponge block of the prior art, would be attached to the TPU adhesive film layer (1) in the manner as claimed because the abrasive layer (2) needs to be exposed in order for the invention to function as an abrasive tool, Examiner has provided an updated grounds of rejection in light of the new claim amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25-32, the recitations directed towards ratios between items renders the scopes of the claims indefinite. The limitations as currently recited list items, for example, lubricant solution paraffin, said film-forming agent and said antistatic agent. However, the ratio recited thereafter which claims 100:10:6.5 does not explicitly designate which items are attributed to which numerical value. Therefore, the metes and bounds of the claimed invention are unclear as a potential infringer would not be able to discern the claimed invention’s structure. For the purposes of Examination, Examiner has used the specification for clarity. Please amend to clarify.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nong ZhongChao (CN-105313033), hereafter referred to as Nong with reference made to the EspaceNet NPL translation, in view of Peterson (US 20070243802).
Regarding claim 24, Nong teaches an elastic polishing plastic tool, comprising: App. Nr.: 15/792,719Amendment A4 
an elastic TPU polishing composite membrane (Please refer to Figure 1) which comprises 
an abrasive layer (2), 
a TPU adhesive film layer (TPU adhesive film layer 1), 
a layer of modified adhesive formed between a first surface of said abrasive layer and a first surface of said TPU adhesive film layer so as to overlappedly adhere said first surface of said abrasive layer with said first surface of said TPU adhesive film layer (Page 1 of EspaceNet translation: the lower surface of the abrasive layer is adhered to the upper surface of the TPU , and 
a lubricant anti-static coating layer (lubricating antistatic coating 3) evenly coated on a second surface of said abrasive layer (Figure 1, wherein the coating 3 is on the opposite side of the abrasive layer 2); and 
a polishing tool main body connected with said elastic TPU polishing composite membrane (Page 5 of Espacenet Translation: the invention is further compounded with a foamed sponge or soft plastic), 
wherein said polishing tool main body is made of a material selected from the group consisting of sponge material and flexible plastic material, such that said polishing tool main body and said elastic TPU polishing composite membrane are implemented to form said elastic polishing plastic tool (Page 5 of EspaceNet Translation: wherein the elastic TPU polishing composite film is further compounded with a foamed sponge block to form a sponge elastic polishing block; or further compounding an elastic TPU polishing composite film with a soft plastic to make a soft plastic polishing block), 
wherein said polishing tool main body is shaped and configured for a user to hold in a manner of palms closely contacting said elastic TPU polishing composite membrane for polishing a surface of a workpiece (wherein the shape of the tool is disclosed as a block, wherein the present invention can be designed into various shapes and structures to be suitable for polishing and grinding of different objects, i.e. that the intended use and functional claim language is met by the disclosure of the prior art such that the .  
Although Nong discloses that the elastic TPU composite film can be compounded with a foamed sponge block to form a sponge elastic polishing block or with a soft plastic to make a plastic polishing block (Page 5, first paragraph), the specific location of the block is not explicitly disclosed. Specifically, Nong does not explicitly teach wherein said polishing tool main body is affixed to a second surface of said TPU adhesive film layer, such that said TPU adhesive film layer is affixed between said adhesive layer and said polishing tool main body.
However, from the same or similar field of endeavor, Petersen teaches wherein said polishing tool main body is affixed to a second surface of said TPU adhesive film layer, such that said TPU adhesive film layer is affixed between said adhesive layer and said polishing tool main body (wherein the abrasive sheet 12 comprising items 16, 18, and 20 is affixed to backing sheet 14; please refer to [0028] for the materials that the backing sheet may be, wherein sponge is also included; see also [0009], [0010], [0034], [0040], [0041], [0050]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the backing sheet 12 of Petersen into the invention of Nong, specifically to the TPU adhesive film layer of Nong. Petersen teaches that the backing layer (14), which may comprise a variety of materials, attaches to the abrasive support layer (16) which may be formed of 
One would be motivated to do so not only because Nong suggests and contemplates an embodiment incorporating a sponge or soft plastic, but also because the backing layer of Petersen would provide the abrasive article with a degree of conformability to allow more effective sanding on curved or contoured surfaces [0027], [0009]. 
Regarding claim 25, all of the limitations recited in claim 24 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein said modified adhesive includes a urethane resin, a curing agent and a flatting agent mixed with a weight proportion of 100:10-20:0.5-1.5 (See Page 4, Paragraph 3 of EspaceNet Translation disclosing the materials and weight ratio: “furthermore, the modified adhesive is composed of three materials”; please also refer to MPEP 2131.03, anticipation of ranges; the prior art discloses both an overlapping and touching specific range, thus anticipating the claimed invention).  
Regarding claim 26, all of the limitations recited in claim 25 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein a weight proportion of said urethane resin, said curing agent and said flatting agent by weight is 100:15:1 (See Page 4, Paragraph 5 of EspaceNet translation disclosing the weight ratio of the materials).  
Regarding claim 27, all of the limitations recited in claim 24 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein said lubricant anti-static coating layer includes a lubricant solution paraffin, a film-forming agent, and an antistatic agent mixed with a weight proportion of 100:8-12:5-8 (See Page 4, paragraph 4 of EspaceNet translation disclosing the lubricating solution paraffin, a film-forming agent, and an antistatic agent; wherein the proportions are also disclosed).   
Regarding claim 28, all of the limitations recited in claim 27 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein a weight proportion of said lubricant solution paraffin, said film-forming agent and said antistatic agent is 100:10:6.5 (See Page 4, paragraph 6 disclosing the weight ratio).  
Regarding claim 29, all of the limitations recited in claim 25 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein said lubricant anti-static coating layer includes a lubricant solution paraffin, a film-forming agent, and an antistatic agent mixed with a weight proportion of 100:8-12:5-8 (See Page 4, Paragraph 4 of EspaceNet Translation).  
Regarding claim 30, all of the limitations recited in claim 29 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein a weight proportion of said lubricant solution paraffin, said film-forming agent and said antistatic agent is 100:10:6.5 (See Page 4, paragraph 6 disclosing the weight ratio).  
Regarding claim 31, all of the limitations recited in claim 26 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein said lubricant anti-static coating layer includes a lubricant solution paraffin, a film-forming agent, and an antistatic agent mixed with a weight proportion of 100:8-12:5-8 (See Page 4, Paragraph 4 of EspaceNet Translation).  
Regarding claim 32, all of the limitations recited in claim 31 are rejected by Nong as modified by Petersen. Modified Nong further teaches wherein a weight proportion of said lubricant solution paraffin, said film-forming agent and said antistatic agent is 100:10:6.5 (See Page 4, paragraph 6 disclosing the weight ratio).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723